on a Libel for Wages
Having heard the Libel of the s4 John Brown together with the Pleas of Simon Pease of s4 Newport Merchant in behalf of himself and the other owners of s4 Snow, and having Also heard the Several Allegations, Evidence, *510and Arguments, and authorities adduced by the Parties on both Sides: and after due Consideration had thereon: I am of Opinion that the Respondents Plea in that part which respects the wages being reduced to one half after the s4 Snow was restored to the owners cannot have any force, but that it is contrary to the Sense of the Law in other cases, where no reduction of wages is made for any losses Sustained by the owners, provided there be a Sufficiency Saved to pay the whole, and the Mariners not forfeiting the Same by any Neglect. As to the Suspension of Wages during the time the s4 Snow was detain’d in the hands of the Enemy, (which the Respondents Plea Supposes). Altho’ this Seems to carry Some Shew of Reason. Yet I can find no Law or precedent to Support it, and as it appears that the Appellant was active and Instrumental in the Recapture of the sa Snow. I am of Opinion his wages ought not to be Suspended during sa time.
I reject the Account of Expenses and disbursements woh the Appellant has Exhibited to the Court in this Case: as I conceive it cannot come into Consideration upon A Libel purely for wages.
Upon the whole I find after deduction of Several Sums paid and Advanced to and for the sa John Brown that there is due to him for the remainder of his wages on board the sa Snow Diligence the Sum of Eighty five Pounds Eleven Shillings in Bills of Publick Credit of the old Tenour. It is therefore Consider’d and Decreed that he the sa John Brown have and Recover against the sa Snow Diligence the afores4 Sum of Eighty five Pounds Eleven Shillings with Cost of Court: and that in default of payment of the sa Sum together with the Cost of this Court, by the Owners of the sa Snow or by some person On their behalf for the Space of Ten days after the date hereof: It is farther Order’d and decreed that She be Sold by the Marshall of this Court at a Publick Outcry after having given proper notice of sa Sale: and that out of the money arising therefrom he the sa Marshall shall pay and Satisfy the sa John Brown the Sum afores4 as also the Cost of this Court, and his own fees, and that he pay and deliver the remainder of the sa Money for which the s4 Snow Shall be Sold unto the owners thereof according to their respective proportions of Interest therein Cost taxed at £20/16/0.
August [October] the 9th 1749 Samuel Wickham Dep* Judge